

116 HR 6927 IH: Advancing New and Advanced Materials Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6927IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Bucshon introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science, Space, and Technology, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Commerce to conduct a study on new and advanced materials, and for other purposes.1.Short titleThis Act may be cited as the Advancing New and Advanced Materials Act.2.State of new and advanced materials in the united states study(a)In general(1)Study requiredNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall conduct a study on the impact of new and advanced materials, including synthetically derived or enhanced natural properties, on United States businesses conducting interstate commerce.(2)Requirements for studyIn conducting the study, the Secretary shall do the following:(A)Conduct a survey through outreach to participating entities to—(i)establish a list of the industry sectors that develop, use, or rely on new and advanced materials;(ii)review how new and advanced materials are currently being used, as well as any potential applications of such materials;(iii)identify any challenges to the development and adoption of new and advanced materials; and(iv)review how such materials may be used to—(I)advance new products;(II)disrupt established patterns of commerce;(III)enhance infrastructure;(IV)develop new energy technologies; and(V)any other potential use of such materials.(B)Develop and conduct a survey of Federal activity related to new and advanced materials to—(i)establish a list of Federal agencies asserting jurisdiction over industry sectors identified under subparagraph (A)(i);(ii)develop a brief description of the jurisdiction and expertise of the Federal agencies regarding new and advanced materials;(iii)identify all interagency activities regarding new and advanced materials; and(iv)identify each Federal rule, regulation, guideline, policy, and Federal policy implemented by each Federal agency regarding new and advanced materials.(C)Conduct an international survey of other countries to establish a compendium at least 10 and not more than 15 countries consisting of each country’s national strategy on new and advanced materials to determine where the United States ranks with respect to the adoption of such materials.(D)Conduct a survey of the marketplace and supply chain of new and advanced materials to—(i)assess the severity of risks posed to such marketplace and supply chain;(ii)review the ability of foreign governments or third parties to exploit such supply chain in a manner that raises risks to the economic and national security of the United States; and(iii)identify emerging risks and long-term trends in such marketplace and supply chain.(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary, in coordination with the head of any other appropriate Federal agency, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—(1)the results of the study conducted under subsection (a); and(2)recommendations to—(A)address any duplicative Federal rule, regulation, guideline, policy, and other Federal activity acting as a barrier to the adoption of new and advanced materials;(B)develop and implement a comprehensive plan to promote the adoption of new and advanced materials in the United States;(C)develop policies that States can adopt to encourage the adoption of new and advanced materials;(D)develop a national strategy to advance the position in the world of business sectors in the United States on the adoption of new and advanced materials;(E)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of new and advanced materials; and(F)develop legislation to accomplish such recommendations.